FINAL DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Receipt is acknowledged of the claim amendments and arguments/remarks filed on 28 July 2021. 
Claim 1 has been amended.
Claims 2-4 and 6-11 are cancelled.
Claims 1 and 5 are pending and presented for examination herein.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Rejections Withdrawn
The rejection of claims 1-5 under 35 U.S.C. 103(a) as being unpatentable over LIU (CN 104721227 A, publication date of 24 June 2015, cited in PTO-892 mailed 27 November 2020) in view of RAI (“Silver nanoparticles: the powerful nanoweapon against multidrug-resistant bacteria”, Journal of Applied Microbiology, 112, 841-852, 2 February 2012), is withdrawn in view of the amendment of claim 1 and the cancellation of claims 2-4.

New Grounds of Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over LIU (CN 104721227 A, publication date of 24 June 2015, cited in PTO-892 mailed 27 November 2020) in view of CHEN (US 2008/0050452 A1) and APASUTHIRAT (US 2015/0147410 A1, effective filing date of 29 January 2013).
Liu is primarily directed towards a medicinal nano silver composition (paragraph [0002] of the English translation obtained from espacenet.com).
Regarding claims 1 and 5, Liu discloses that metallic silver is known to have broad-spectrum bactericidal effect (paragraph [0004]).  Liu discloses a medicinal nano silver composition comprising spherical nano silver powder 1-2 g/L, glucose 1-2 g/L, the rest water; wherein the particle size of the spherical nano silver powder is 0.1-10 nm and the purity of silver in the spherical nano silver powder is ≥ 99.99% (e.g. a nano-material composition DG-5) (paragraphs [0016-0019]).  Liu discloses that the high purity provides high strength antibacterial ability, no interference from other mixtures and high safety (paragraph [0030]). Liu discloses that the higher the smaller the silver particle size of the silver powder provides including a higher unit antibacterial effect (paragraph [0031]).  Therefore, from the disclosure of Liu, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to treat bacteria by administering a medicinal nano silver composition comprising spherical nano silver powder 1-2 g/L, glucose 1-2 g/L, the rest water; wherein the particle size of the spherical nano silver powder is 0.1-10 nm and the purity of silver in the spherical nano silver powder is ≥ 99.99% (e.g. a nano-material composition DG-5).
Liu does not specifically teach or suggest treatment of drug-resistant bacteria using the medicinal nano silver composition, wherein the drug-resistant bacteria are super drug-resistant bacteria, which are Enterobacter cloacae, Klebsiella pneumonia or Acinetobacter baumannii.  The deficiency is made up for by the teachings of Chen and Apasuthirat.
Chen is primarily directed towards metal-containing materials, including silver-containing compounds, as well as their preparation, formulations, and use (abstract and paragraph [0022]).
Regarding claims 1 and 5, Chen teaches metal-containing material including silver and is in the form of particles (paragraphs [0022-0023]).  Chen teaches that metal-containing particles have a small particle size that is more therapeutically effective than a metal-containing formulation that does not include metal-containing particles of small particle size, such that a smaller quantity of metal-containing material is needed to achieve the same therapeutic effect when the formulation is administered (paragraph [0038]).  Chen teaches that nanocrystalline silver has anti-microbial properties against bacteria including Enterobacter cloacae and Klebsiella pneumonia (paragraph [0247], TABLE 9 and TABLE 14).  Chen teaches that nanocrystalline silver is effective against antibiotic-, antiseptic- and multidrug-resistant bacteria as it is against drug-sensitive bacteria (paragraph [0240]).
Apasuthirat is primarily directed towards dressing for wounds that contain silver nanoparticles (abstract).
Regarding claim 1, Apasuthirat teaches silver nanoparticles that have a minimum inhibition concentration (MIC) against wound pathogens including Acinetobacter and Klebsiella, wherein the Acinetobacter includes Acinetobacter baumannii (paragraph [0085] and TABLE 1).  
It would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to administer a medicinal nano silver composition for treatment against including antibiotic-, antiseptic- or multidrug-resistant bacteria (e.g. drug-resistant bacteria); wherein the  medicinal nano silver composition comprises spherical nano silver powder 1-2 g/L, glucose 1-2 g/L, the rest water; wherein the particle size of the spherical nano silver powder is 0.1-10 nm and the purity of silver in the spherical nano silver powder is ≥ 99.99% (e.g. a nano-material composition DG-5); and wherein the antibiotic-, antiseptic- or multidrug-resistant bacteria (e.g. drug-resistant bacteria) includes Enterobacter cloacae, Klebsiella pneumonia, and Acinetobacter baumannii.  The person of ordinary skill in the art would have been motivated to make those modifications because Liu discloses that the medicinal nano silver composition provides high strength antibacterial ability and high safety and it is known that silver nanoparticles can be used against drug-resistant bacteria including Enterobacter cloacae and Klebsiella pneumonia as taught by Chen and Acinetobacter baumannii as taught by Apasuthirat.  The person of ordinary skill in the art would have expected success because Liu discloses that metallic silver is known to have broad-spectrum bactericidal effect (paragraph [0004]).  Liu discloses a medicinal nano silver composition comprising spherical nano silver powder 1-2 g/L, glucose 1-2 g/L, the rest water; wherein the particle size of the spherical nano silver powder is 0.1-10 nm and the purity of silver in the spherical nano silver powder is ≥ 99.99% (e.g. a nano-material composition DG-5) (paragraphs [0016-0019]).  Liu discloses that the high purity provides high strength antibacterial ability, no interference from other mixtures and high safety (paragraph [0030]). Liu discloses that the higher the smaller the silver particle size of the silver powder provides including a higher unit antibacterial effect (paragraph [0031]).  Chen teaches that nanocrystalline silver has anti-microbial properties against bacteria including Enterobacter cloacae and Klebsiella pneumonia (paragraph [0247], TABLE 9 and TABLE 14).  Chen teaches that nanocrystalline silver is effective against antibiotic-, antiseptic- and multidrug-resistant bacteria as it is against drug-sensitive bacteria (paragraph [0240]).  Apasuthirat teaches silver nanoparticles that have a minimum inhibition concentration (MIC) against wound pathogens including Acinetobacter and Klebsiella, wherein the Acinetobacter includes Acinetobacter baumannii (paragraph [0085] and TABLE 1).  
Thus, the claimed invention as a whole is clearly prima facie obvious over the teachings of the prior art.

Response to Arguments
Applicant’s arguments will be addressed as they pertain to the new grounds of rejection above.  
Applicant’s arguments with respect to claim(s) 1 and 5 have been considered but are moot because the arguments are not directed towards the prior art used in the new grounds of rejection described above.
Thus, for the reasons of record and for the reasons presented above claims 1 and 5 are rejected under 35 U.S.C. 103(a).


Conclusion and Correspondence
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P NGUYEN whose telephone number is (571)270-5877.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN P NGUYEN/
Examiner, Art Unit 1619








/Robert T. Crow/Primary Examiner, Art Unit 1634